Citation Nr: 0432801	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  04-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment of non-service-connected pension 
benefits was properly created.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO), in which a proposal to reduce the veteran's VA 
compensation benefits was effectuated as a result of evidence 
showing that his family income or net worth had changed, and 
which informed the veteran that the adjustment resulted in 
the creation of an overpayment of VA benefits.  

In his May 2004 substantive appeal, the veteran had requested 
a Board hearing, to be held in Washington D.C.  A hearing was 
scheduled for early December 2004.  The veteran cancelled 
that hearing by letter, and, as will be explained herein, it 
appears that the veteran does in fact wish to be scheduled 
for a Board hearing to be held at his local RO in Phoenix, 
Arizona, thereby requiring a remand and transfer of the 
claims file back to the RO.  


REMAND

By letter dated October 1, 2004, the veteran was informed 
that he was scheduled to appear at a Board hearing, before 
the undersigned Veterans Law Judge, to be held in Washington, 
DC, on December 9, 2004.  In correspondence from the veteran 
received at the Board on November 29, 2004, he cancelled that 
hearing and instead, in essence, requested a hearing before a 
Veterans Law Judge to be scheduled at his local RO in 
Phoenix, Arizona.  (The Board notes that, in April 2004, the 
veteran presented testimony before a hearing officer at the 
Phoenix RO.)  Given the circumstances of this case, the Board 
finds that the veteran submitted a timely request for a new 
hearing within the parameters of 38 C.F.R. § 20.702(c).  
Accordingly, his motion to reschedule the hearing is hereby 
granted.

The Board shall decide an appeal only after affording the 
veteran an opportunity for a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002).  Inasmuch as the appellant's hearing 
request was made just recently, he has not yet been scheduled 
for his Travel Board hearing.  Considerations of due process 
mandate that the Board may not proceed with appellate review 
of the appellant's claim without affording him an opportunity 
for a personal hearing at his request.  Therefore, a remand 
is required for the scheduling of an appropriate hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2004). 

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action.  VA will provide notification to the 
veteran if further action is required on his part:

The RO should schedule a hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at his local RO 
(Phoenix, Arizona), offering whichever 
type he desires, i.e., an in- person 
hearing or a videoconference hearing.  
The RO should notify the veteran and his 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
address of record, with a copy to his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2004).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


